Citation Nr: 0415484	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-07 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability, and if so, whether service connection is 
warranted.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from April 1958 to 
January 1961.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2001 RO rating decision.  The veteran 
submitted a notice of disagreement in May 2001, the RO issued 
a statement of the case in February 2003, and the veteran 
perfected his appeal later that same month.  

By its April 2001 rating decision, the RO also denied a 
rating in excess of 30 percent for residuals of fracture of 
left tibia and left fibula.  Although the veteran submitted a 
notice of disagreement with this denial in May 2001, and the 
issue was included in the February 2003 statement of the 
case, the veteran did not reference this claim in the VA form 
9 filed in February 2003 (nor did he otherwise perfect an 
appeal concerning this claim).  While this issue was 
incorrectly included in a supplemental statement of the case 
issued by the RO in January 2004, it was not ultimately 
certified as being on appeal and will not be further 
discussed. 

The claim concerning whether new and material evidence has 
been submitted to reopen a claim for service connection for a 
low back disability, and if so, whether service connection is 
warranted, is discussed in the decision section.  The claim 
concerning entitlement to a TDIU is discussed in the remand 
section. 


FINDINGS OF FACT

1.  By an October 1995 rating decision, the RO denied service 
connection for bulging disc, lumbar spine L3-L4, with right 
radiculopathy, claimed as secondary to service-connected 
residuals of fracture of the left tibia and left fibula; the 
veteran did not appeal this rating decision.

2.  Evidence received since the October 1995 rating decision 
is new, is not cumulative, and is so significant that it must 
be considered.

3.  A private physician has opined that it is at least as 
likely as not that the veteran currently has lumbar stenosis 
which is aggravated by his service-connected residuals of 
fracture of the left tibia and left fibula; previously, a VA 
physician had suggested that this was a possibility.


CONCLUSIONS OF LAW

1.  The October 1995 rating decision which denied service 
connection for a low back disability claimed as secondary to 
service-connected residuals of fracture of the left tibia and 
left fibula, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.104, 3.160, 20.200, 20.302, 20.1103 (2003).

2.  New and material evidence has been presented to reopen 
the claim for a low back disability claimed as secondary to 
service-connected residuals of fracture of the left tibia and 
left fibula.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2000).

3.  Lumbar stenosis was aggravated by the veteran's service 
connected left leg disability. 38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.310 (2003); Allen v. Brown, 7 Vet. App. 
439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to reopen 

The veteran essentially is seeking to reopen a claim for 
service connection for a low back disability which he 
contends is secondary to (or aggravated by) his service-
connected residuals of fracture of the left tibia and left 
fibula.

The RO originally denied this claim by an October 1995 rating 
decision, on the basis that the low back disability was 
actually due to a work-related injury which apparently 
occurred in 1985.  The veteran was provided notice of that 
rating decision in October 1995, together with his rights 
regarding the appeal of an adverse decision.  However, he did 
not file a notice of disagreement with that rating decision 
and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.200, 20.302(a), 20.1103.

To reopen the claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The veteran's claim to reopen (filed in August 2000) was 
already pending on the effective date of the most recent 
amendment of 38 C.F.R. § 3.156(a), which expressly applies 
only to claims filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  Consequently, the 
Board is deciding this appeal under the older version of the 
regulations, which reads as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2000).

The evidence received subsequent to October 1995 is presumed 
credible for the purposes of reopening the claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995).
 
The evidence obtained in connection with the attempt to 
reopen includes a September 2001 letter from Donald J. Moyer, 
Jr., M.D.  In this letter, Dr. Moyer asserted that it was 
"as likely as not that the brace [the veteran] has worn on 
his left leg for many years has accelerated the development 
of lumbar stenosis."  This evidence had not been considered 
previously and obviously is so significant that it must be 
reviewed in connection with the current claim.  The veteran 
has therefore presented new and material evidence regarding 
the previously denied claim of service connection for a low 
back disability claimed as secondary to service-connected 
residuals of fracture of the left tibia and left fibula.  
Accordingly, the petition to reopen is granted and 
consideration may be given to the entire evidence of record 
without regard to any prior denial.  

II.  Claim for service connection

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  

However, this veteran (as indicated in written statements 
filed in December 1994 and May 2001) is seeking service 
connection for a low back disability solely on the theory 
that it is secondary to, or has been aggravated by, his 
service-connected residuals of fracture of the left tibia and 
left fibula.  Specifically, he claims that a brace worn on 
his left leg since 1988 for this service-connected disability 
forces him to walk in such a way that has resulted in low 
back pain and disability.  Establishing service connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).  

An MRI conducted in July 1995 revealed small right 
paracentral disc herniation, L3-4 and severe degeneration of 
the L5-S1 disc space.  

In the report of a July 2000 VA outpatient visit, a VA 
physician noted that the veteran had been wearing a short leg 
brace on the left side for many years and had not been 
provided with a lift in his right shoe to compensate for the 
lengthening of the left leg following the left tibia and 
fibula fracture.  The VA physician noted that this "could 
possibly have affected and contributed to the degeneration of 
the three most lumbar disks."   	

In the report of an August 2001 private outpatient visit, Dr. 
Moyer noted that the veteran had stenosis at L4-5, right 
greater than left, which may have accounted for his symptoms 
of low back pain.  Dr. Moyer also noted that it was 
"possible" that the brace the veteran had worn on his left 
leg for many years had accelerated the development of the 
lumbar stenosis.  

As detailed in the discussion above, the veteran has also 
submitted a September 2001 letter from Dr. Moyer, who opined 
that it was "as likely as not that the brace [the veteran] 
has worn on his left leg for many years has accelerated the 
development of lumbar stenosis."

In light of these medical opinions, the Board concludes that 
service connection is warranted for the aggravation of the 
veteran's lumbar stenosis by the service-connected residuals 
of fracture of the left tibia and left fibula.  In light of 
the result here (a grant of the claim for service 
connection), the Board finds that a detailed discussion of 
the Veterans Claims Assistance Act of 2000 is unnecessary 
(because any potential failure of VA in fulfilling its duties 
to notify and assist the veteran is essentially harmless 
error). 

ORDER

The claim for entitlement to service connection for a low 
back disability claimed as secondary to service-connected 
residuals of fracture of the left tibia and left fibula has 
been reopened.

Subject to the laws and regulations applicable to the payment 
of monetary benefits, service connection is granted for the 
aggravation of lumbar stenosis by service-connected residuals 
of fracture of the left tibia and left fibula.

REMAND

The Board is REMANDING the claim for entitlement to a TDIU to 
the RO via the Appeals Management Center, in Washington, DC.  
VA will notify you if further action is required on your 
part. 

To date, the RO has not notified the veteran about what 
information and evidence not of record is necessary to 
substantiate his claim for a TDIU, what information and 
evidence VA will seek to provide, and what information and 
evidence he is expected to provide.  This should be done.  
After updated treatment records are sought, a new examination 
should then be conducted (as detailed below).  Lastly, 
consideration of the TDIU claim must now include 
consideration of the impairment caused by the disability for 
which service connection was established by this decision.    

Accordingly the Board REMANDS this claim for the following 
actions:

1.  Ensure that all notification actions required 
by 38 U.S.C.A. §§ 5102, 5103, and 5103A are 
fulfilled for the veteran's claim for a TDIU.  See 
also 38 C.F.R. § 3.159.  This includes sending the 
veteran a letter discussing what information and 
evidence not of record is necessary to substantiate 
his claim, what information and evidence VA will 
seek to provide, and what information and evidence 
he is expected to provide.  

2.  Contact the veteran and request that he provide 
a list of the names and addresses of all private 
and VA doctors and medical care facilities (VAMCs, 
hospitals, HMOs, etc.) who have treated him for his 
service-connected lumbar stenosis, residuals of 
fracture of left tibia and left fibula, 
osteomyelitis of the left leg, right knee 
disability, residuals of fracture of right 
malleolus, and left leg scar, since January 2004 
(the last time VA records were printed out and 
associated with the claims file).  Provide the 
veteran with release forms and ask that a copy be 
signed and returned for each health care provider 
identified, and whose treatment records are not 
already contained within the claims file.  When the 
veteran responds, obtain records from each health 
care provider he identifies (except where VA has 
already made reasonable efforts to obtain the 
records from a particular provider).  If these 
records can't be obtained and there is no 
affirmative evidence that they don't exist, inform 
the veteran of the records that the RO was unable 
to obtain, including what efforts were made to 
obtain them.  Also inform the veteran that 
adjudication of the claim will be continued without 
these records unless he is able to submit them.  
Allow an appropriate period of time within which to 
respond.  

3.  Schedule a VA examination of the veteran.  The 
claims folder should be made available to and be 
thoroughly reviewed by the examiner in connection 
with the examination.  The examiner should indicate 
in the examination report that the claims file was 
reviewed.  All necessary tests and studies should 
be conducted in order to assess the current status 
of the service-connected disabilities, including x-
rays studies.  The examiner should answer the 
following question:

a.  What is the respective nature and 
severity of the veteran's service-
connected lumbar stenosis, residuals of 
fracture of left tibia and left fibula, 
osteomyelitis of the left leg, right knee 
disability, residuals of fracture of 
right malleolus, and left leg scarring 
disabilities?  

b.  Is the veteran precluded from 
obtaining or maintaining any gainful 
employment (consistent with his education 
and occupational experience) solely due 
to his service-connected disabilities?

4.  Review the claims file and ensure that any 
remaining notification and development actions are 
fulfilled.  If the examination report is inadequate 
for any reason or if all questions are not answered 
specifically and completely, return it to the 
examining physician for revision. 

5.  Thereafter, readjudicate the claim for a TDIU.  
If the claim remains denied, provide the veteran 
and his representative with a supplemental 
statement of the case.  The supplemental statement 
of the case must contain notice of all relevant 
actions taken on his claim, including a summary of 
the evidence and discussion of all pertinent legal 
authority.  Allow an appropriate period for 
response.  Thereafter, return the case to the 
Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this claim.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes); see also M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



